UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 15-7924


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

KEVIN WAYNE MCDANIELS,

                Defendant - Appellant.



Appeal from the United States District Court for the District of
South Carolina, at Spartanburg.   Henry M. Herlong, Jr., Senior
District Judge. (7:06-cr-00036-HMH-1; 7:15-cv-02671-HMH)


Submitted:   April 21, 2016                 Decided:   April 26, 2016


Before WILKINSON, KING, and KEENAN, Circuit Judges.


Dismissed by unpublished per curiam opinion.


Kevin Wayne McDaniels, Appellant Pro Se. Alan Lance Crick,
Assistant United States Attorney, Greenville, South Carolina,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

      Kevin Wayne McDaniels seeks to appeal the district court’s

order    dismissing    as    successive     his   28   U.S.C.     §     2255   (2012)

motion.      We dismiss the appeal for lack of jurisdiction because

the notice of appeal was not timely filed.

      When the United States or its officer or agency is a party,

the notice of appeal must be filed no more than 60 days after

the entry of the district court’s final judgment or order, Fed.

R. App. P. 4(a)(1)(B), unless the district court extends the

appeal period under Fed. R. App. P. 4(a)(5), or reopens the

appeal period under Fed. R. App. P. 4(a)(6).                       “[T]he timely

filing of a notice of appeal in a civil case is a jurisdictional

requirement.”       Bowles v. Russell, 551 U.S. 205, 214 (2007).

      The district court’s order was entered on the docket on

July 7, 2015.       The notice of appeal was filed, at the earliest,

on November 17, 2015.         Because McDaniels failed to file a timely

notice of appeal or to obtain an extension or reopening of the

appeal    period,     we    dismiss   the   appeal.         We   deny    McDaniels’

motions to expedite, to appoint counsel, to amend exhibits, and

for   bail   or   release     pending   appeal.        We   dispense      with   oral

argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would

not aid the decisional process.

                                                                          DISMISSED

                                        2
3